221 F.2d 886
95 U.S.App.D.C. 331
LAC DU FLAMBEAU BAND OF LAKE SUPERIOR CHIPPEWA INDIANS etal., Appellants,v.Douglas McKAY, Secretary of the Interior, et al., Appellees.
No. 12389.
United States Court of Appeals District of Columbia Circuit.
Argued March 14, 1955.Decided April 14, 1955.

Mr. Jay H. Hoag, Duluth, Minn., of the bar of the Supreme Court of Minnesota, pro hac vice, by special leave of Court, with whom Mr. Walter H. Maloney, Washington, D.C., was on the brief, for appellants.  Mr. Marvin J. Sonosky, Washington, D.C., also entered an appearance for appellants.
Mr. Edmund B. Clark, Atty., Department of Justice, with whom Mr. John F. Cotter, Atty., Department of Justice was on the brief, for appellees.
Before EDGERTON, PRETTYMAN, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We agree with the District Court that the Act of May 14, 1948, 62 Stat. 236, 25 U.S.C.A. § 483, released certain Indian lands in Wisconsin, including those here involved, from prohibitions against sale or transfer imposed by the Act of June 18, 1934, 48 Stat. 985, § 4, 25 U.S.C.A. § 464.


2
Affirmed.